TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 30, 2021



                                     NO. 03-20-00470-CV


                                  Carmen O. Lim, Appellant

                                               v.

                                    M & T Bank, Appellee




       APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on August 27, 2020. Having reviewed

the record, the Court holds that apellant has not prosecuted her appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.